144 F.3d 586
UNITED STATES of America, Plaintiff--Appellee,v.Troy FAIRBANKS, Defendant--Appellant.
No. 97-3611.
United States Court of Appeals,Eighth Circuit.
Submitted May 1, 1998.Decided May 21, 1998.

James D. Leach, Rapid City, SD, for Defendant-Appellant.
Mary A. Vargo, Rapid City, SD (Karen E. Schreier, U.S.Atty., on the brief), for Plaintiff-Appellee.
Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Troy Fairbanks appeals from the 210-month sentence imposed by the district court1 after he pleaded guilty to drug charges.  The government has moved to dismiss Fairbanks's appeal, correctly noting that Fairbanks waived his right to appeal his sentence in the plea agreement.  Fairbanks argues that he should not be bound by his promise because the government breached the plea agreement.  Because Fairbanks failed to raise the government's alleged breach at sentencing, we decline to address this argument.  See United States v. Wullschleger, No. 96-3957, 1997 WL 337554, at * 1 (8th Cir.1997) (unpublished) (declining to consider similar argument where appellant did not raise government's alleged breach of plea agreement at sentencing).  We therefore specifically enforce Fairbanks's promise against him by granting the government's motion to dismiss.  See United States v. His Law, 85 F.3d 379, 379 (8th Cir.1996).


2
The appeal is dismissed.



1
 The Honorable Richard H. Battey, Chief Judge, United States District Court for the District of South Dakota